DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 11/21/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities;
Claim 1 recites the limitation of “an landmark S” which should rather be --a landmark S--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculate correlation parameters and extract characteristic point.
The limitation of calculate correlation parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “calculate correlation parameters” in the context of this claim encompasses the user manually calculating the parameters. Similarly, the limitation of and extract at least one characteristic point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “calculating and extracting” in the context of this claim encompasses the user thinking in mind that the correlation parameters and extract characteristic point. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform both the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and extracting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As for the depending claims, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Therefore, the depending claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bystrov et al (US 20090208105) in view of Bergmans et al (US 20110206260).
Regarding the claim 20, Bystrov teaches a medical image display apparatus (“The suitable image processing means may comprise a viewing station of the magnetic resonance apparatus, or any other display device” [0028]) comprising:
at least one computer (See figs. 1-3 and the associated pars.) configured to execute stored computer programs (“The processor 24 is further arranged to determine a first scan geometry corresponding to the first region. Preferably, a suitable image segmentation routine 27 is used, notably in the form of software” [0032]) which 
(i) designate or retrieve landmark S in a model image or previously obtained volume image data of region corresponding to a region-of-interest (ROI) (“the first imaging geometry may be obtained automatically starting from the template and using suitable landmarks in the image” [0018]; “the correspondence mapping between two anatomies A and B can be realized as a self-mapping C of the three-dimensional image space I .epsilon. R.sup.3. If there is a sample S.sub.A (for example, a set of landmarks) for the anatomy A, the mapping C can be used to generate an artificial sample C(S.sub.A) of these landmarks for the anatomy B” [0029]);
(ii) designate any desired section of the model image or the previously obtained volume image data (“the correspondence mapping between two anatomies A and B can be realized as a self-mapping C of the three-dimensional image space I .epsilon. R.sup.3. If there is a sample S.sub.A (for example, a set of landmarks) for the anatomy A, the mapping C can be used to generate an artificial sample C(S.sub.A) of these landmarks for the anatomy B” [0020]);
(iii) calculate correlation parameters from the landmark S and said designated section, said landmark and correlation parameters defining an image coordinate system within said model image or previously obtained volume image data (“a geometry sample G.sub.A for the anatomy A can be transferred to an artificial geometry sample of the anatomy B by applying the correspondence map C to the corners of the bounding box of this geometry. Use of bounding box for planning scan geometry falls within the cope of knowledge of a person skilled in the art. For transforming some symmetrically arranged regions, like left/right transformations, in addition to geometry transformation also a mirroring operator is used in addition to flipping the coordinate axis” [0020]; “a weighting factor is used to distinguish between samples of scan geometries and the first scan geometry for determining the second scan geometry” [0021]);
(iv) acquire new volume image data of the region of interest (“the computer program 30 may proceed to the following step 39 for scanning the second region” [0035]);
(v) extract at least one characteristic point in the acquired new volume image data corresponding to the previously designated an landmark S (“scan geometry is transferred for human vertebrae. First, at step 41 the first scan geometry is learned for vertebrae L4/5, it being schematically denoted by block 41a. Subsequently, knowing the geometrical correspondence between further vertebrae and the section L4/L5, the second scan geometry is successfully transferred at step 43 for vertebrae L1/L2, block 43a and for vertebrae L2/L3, block 45a at step 45” [0036]); and
(vi) generate an image, corresponding to said designated section, from the acquired new volume image data using (a) the extracted at least one characteristic point and (b) the previously calculated correlation parameters within said image coordinate system.
Bystrov does not point out the specifics of generating an “observation section image”.
However, in the same field of endeavor, Bergsman teaches acquiring a first survey image with a first field of view, locating a first region of interest and at least one anatomical landmarks in the first survey image, determining the position and the orientation of the first region of interest using the anatomical landmarks, the position and the orientation of the first region being used for planning a second survey image, acquiring the second survey image with a second field of view, generating a geometry planning for the anatomical region of interest using the second survey image, acquiring a diagnostic image of the anatomical region of interest using the geometry planning (abst). The preliminary MRI images are then segmented using a second segmentation module 214. Anatomical landmarks are extracted from the three dimensional meshes that result from the segmentation. These anatomical landmarks are then used by a second pattern recognition module 216 to plan the clinical MRI image. Finally, the clinical MRI images are acquired 218 [0043]. Identify anatomical landmarks 208 Segment 3D volume 210 Determine volumes of interest 212 Acquire preliminary MRI images 214 Segment preliminary MRI images 216 Plan clinical MRI images 218 Acquire clinical MRI images 302 Coronal MRI image through the heart 304 Sagittal MRI image showing diaphragm 306 Image 302 processed with Sobel operator 308 Image 304 processed with Sobel operator 310 Image 306 showing final placement of mesh on diaphragm 312 Image 308 sowing final placement of mesh on diaphragm 314 Location of sagittal plane show in images 304, 308, and 312 316 Location of coronal plane shown in images 302, 306, and 310 318 Bright pixel 320 Mesh 400 MRI image 402 Shim volume 404 Survey stack 406 Navigator volume [0074] (for observation section image also see figs 3 and 4 as well as the associated pars).
It would have been obvious to an ordinary skilled in the art before the invention to modify the method and/or device of the modified combination of reference(s) as outlined above with generating an “observation section image” as taught by Bergmans because it improves setting up MRI image due to the to properly setting up the MRI system to image the correct MRI images, the operator will need a large amount of training, experience, and an ability to visualize 3D structures from 2D projections or slices on a computer monitor which is expensive for hospitals, and raises the cost of having MRI examination done on a patient ([0008] of Bergmans).

Regarding the claim 21, Bystrov teaches reconstruct[ing]
(a) the previously obtained volume image data from which the at least one characteristic point is extracted (“A tag referring to the region being scanned can be used to automatically detect executed scanning plans for regions identified with the same tag, like "knee", "cervical vertebrae", "brain" etc. When the first geometry corresponding to the first region is determined, the method 1 according to the invention proceeds to step 8 wherein the first scan geometry is being transferred into the second scan geometry corresponding to the second region, whereby information on geometrical correspondence between the first region and the second region is used” [0028]) and 
(b) the new volume image data from which the image is to be generated from the same object using image data generated by different imaging methods (“first scan geometry is learned for vertebrae L4/5, it being schematically denoted by block 41a. Subsequently, knowing the geometrical correspondence between further vertebrae and the section L4/L5, the second scan geometry is successfully transferred at step 43 for vertebrae L1/L2, block 43a and for vertebrae L2/L3, block 45a at step 45” [0036]).

 Bystrov does not point out the specifics of “observation section image”.
However, in the same field of endeavor, Bergsman teaches acquiring a first survey image with a first field of view, locating a first region of interest and at least one anatomical landmarks in the first survey image, determining the position and the orientation of the first region of interest using the anatomical landmarks, the position and the orientation of the first region being used for planning a second survey image, acquiring the second survey image with a second field of view, generating a geometry planning for the anatomical region of interest using the second survey image, acquiring a diagnostic image of the anatomical region of interest using the geometry planning (abst). The preliminary MRI images are then segmented using a second segmentation module 214. Anatomical landmarks are extracted from the three dimensional meshes that result from the segmentation. These anatomical landmarks are then used by a second pattern recognition module 216 to plan the clinical MRI image. Finally, the clinical MRI images are acquired 218 [0043]. Identify anatomical landmarks 208 Segment 3D volume 210 Determine volumes of interest 212 Acquire preliminary MRI images 214 Segment preliminary MRI images 216 Plan clinical MRI images 218 Acquire clinical MRI images 302 Coronal MRI image through the heart 304 Sagittal MRI image showing diaphragm 306 Image 302 processed with Sobel operator 308 Image 304 processed with Sobel operator 310 Image 306 showing final placement of mesh on diaphragm 312 Image 308 sowing final placement of mesh on diaphragm 314 Location of sagittal plane show in images 304, 308, and 312 316 Location of coronal plane shown in images 302, 306, and 310 318 Bright pixel 320 Mesh 400 MRI image 402 Shim volume 404 Survey stack 406 Navigator volume [0074] (for observation section image also see figs 3 and 4 as well as the associated pars).
It would have been obvious to an ordinary skilled in the art before the invention to modify the method and/or device of the modified combination of reference(s) as outlined above with generating an “observation section image” as taught by Bergmans because it improves setting up MRI image due to the to properly setting up the MRI system to image the correct MRI images, the operator will need a large amount of training, experience, and an ability to visualize 3D structures from 2D projections or slices on a computer monitor which is expensive for hospitals, and raises the cost of having MRI examination done on a patient ([0008] of Bergmans).

Regarding the claim 22, Bystrov teaches all the claimed limitations except for the virtual image.
However, in the same field of endeavor, Bergsman teaches acquiring a first survey image with a first field of view, locating a first region of interest and at least one anatomical landmarks in the first survey image, determining the position and the orientation of the first region of interest using the anatomical landmarks, the position and the orientation of the first region being used for planning a second survey image, acquiring the second survey image with a second field of view, generating a geometry planning for the anatomical region of interest using the second survey image, acquiring a diagnostic image of the anatomical region of interest using the geometry planning (abst). (for observation section image also see figs 3 and 4 as well as the associated pars). The user interface 126 has a dialogue box 170 that is operable to allow the operator to review the planning data graphically. This dialogue box 170 is comprised of a region to display the planning data graphically 180 and a region 172 which allows the operator to approve the planning data or to reject the planning data. The region for displaying the planning data 180 is operable to display MRI images 182 and MRI planning data 184 graphically [0039].
It would have been obvious to an ordinary skilled in the art before the invention to modify the method and/or device of the modified combination of reference(s) as outlined above with virtual image as taught by Bergmans because it improves setting up MRI image due to the to properly setting up the MRI system to image the correct MRI images, the operator will need a large amount of training, experience, and an ability to visualize 3D structures from 2D projections or slices on a computer monitor which is expensive for hospitals, and raises the cost of having MRI examination done on a patient ([0008] of Bergmans).

Regarding the claims 23 and 24, Bystrov teaches model image is generated by said at least one computer using the same or a different modality (“base sparse scout image to generate one or more reformatted images in coordinate systems other than the standard coordinate system; determining a diagnostic imaging coordinate system aligned with the organ of interest using the base sparse scout image and the one or more reformatted images; and causing the magnetic resonance imaging scanner to acquire one or more diagnostic images of the organ of interest in the diagnostic imaging coordinate system” [0010]).

Regarding the claim 25, Bystrov teaches extract said at least one characteristic point as at least one anatomical characteristic point in (a) the new volume image data or (b) at least one luminance characteristic point on a display (“scan geometry is transferred for human vertebrae. First, at step 41 the first scan geometry is learned for vertebrae L4/5, it being schematically denoted by block 41a. Subsequently, knowing the geometrical correspondence between further vertebrae and the section L4/L5, the second scan geometry is successfully transferred at step 43 for vertebrae L1/L2, block 43a and for vertebrae L2/L3, block 45a at step 45” [0036]).

Regarding the claim 26, Bystrov teaches set an imaging condition to prevent resolution of the observation sectional image from changing depending on sectional direction (“A sparse scout image having low resolution is acquired. The sparse scout image is reformatted to generate one or more reformatted images having different coordinate systems” [0009]).

Regarding the claim 27, Bystrov teaches the correlation parameters are stored in association with character data, and
the at least one computer of the medical image display apparatus is further configured to designate the character data and thereby cause generation of the image (“scan geometry is transferred for human vertebrae. First, at step 41 the first scan geometry is learned for vertebrae L4/5, it being schematically denoted by block 41a. Subsequently, knowing the geometrical correspondence between further vertebrae and the section L4/L5, the second scan geometry is successfully transferred at step 43 for vertebrae L1/L2, block 43a and for vertebrae L2/L3, block 45a at step 45” [0036]).
Bystrov does not point out the specifics of generating an “observation section image”.
However, in the same field of endeavor, Bergsman teaches acquiring a first survey image with a first field of view, locating a first region of interest and at least one anatomical landmarks in the first survey image, determining the position and the orientation of the first region of interest using the anatomical landmarks, the position and the orientation of the first region being used for planning a second survey image, acquiring the second survey image with a second field of view, generating a geometry planning for the anatomical region of interest using the second survey image, acquiring a diagnostic image of the anatomical region of interest using the geometry planning (abst). The preliminary MRI images are then segmented using a second segmentation module 214. Anatomical landmarks are extracted from the three dimensional meshes that result from the segmentation. These anatomical landmarks are then used by a second pattern recognition module 216 to plan the clinical MRI image. Finally, the clinical MRI images are acquired 218 [0043]. Identify anatomical landmarks 208 Segment 3D volume 210 Determine volumes of interest 212 Acquire preliminary MRI images 214 Segment preliminary MRI images 216 Plan clinical MRI images 218 Acquire clinical MRI images 302 Coronal MRI image through the heart 304 Sagittal MRI image showing diaphragm 306 Image 302 processed with Sobel operator 308 Image 304 processed with Sobel operator 310 Image 306 showing final placement of mesh on diaphragm 312 Image 308 sowing final placement of mesh on diaphragm 314 Location of sagittal plane show in images 304, 308, and 312 316 Location of coronal plane shown in images 302, 306, and 310 318 Bright pixel 320 Mesh 400 MRI image 402 Shim volume 404 Survey stack 406 Navigator volume [0074] (for observation section image also see figs 3 and 4 as well as the associated pars).
It would have been obvious to an ordinary skilled in the art before the invention to modify the method and/or device of the modified combination of reference(s) as outlined above with generating an “observation section image” as taught by Bergmans because it improves setting up MRI image due to the to properly setting up the MRI system to image the correct MRI images, the operator will need a large amount of training, experience, and an ability to visualize 3D structures from 2D projections or slices on a computer monitor which is expensive for hospitals, and raises the cost of having MRI examination done on a patient ([0008] of Bergmans).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793